The Supreme Court affirmed the decree of the Common Pleas on April 17,1882, in the following opinion, (
Per Curiam:
After a careful examination of this voluminous record, and very full and able argument at the bar, we can discover no sufficient ground upon which to disturb this decree. No bad faith is pretended in defendants. The powers of the Board of Agents, under the articles, were ample. Moreover, the particular acts complained of were approved by the whole body of the association at meetings where the complainants could have been heard. A Court of Equity would certainly never say that the majority of a private unincorporated asso, ciation or partnership should not exercise their judgment in matters within the scope of the partnership; even though they should think that judgment unwise.
Decree affirmed and appeal dismissed at the costs of the appellant.